United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1282
Issued: October 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2015 appellant timely appealed the May 8, 2015 merit decision of the Office
of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,117.74 for the period June 16, 2002 through March 19, 2005; (2) whether OWCP
properly denied waiver of recovery of the overpayment; and (3) whether it properly recovered
the overpayment from appellant’s continuing compensation payments.
1
2

5 U.S.C. §§ 8101-8193 (2006).

The case record provided to the Board includes evidence received after OWCP issued its May 8, 2015 decision.
The Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its
final decision. 20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a 45-year-old former motor vehicle operator, injured his right upper extremity
in the performance of duty on October 29, 1973. OWCP accepted his traumatic injury claim for
strains of the right shoulder, wrist, and hand, as well as a right hand deformity. From June 16,
2002 through December 20, 2008, it deducted basic life insurance (BLI) premiums from
appellant’s 28-day periodic roll payments.3
In November 2009, OWCP refunded $379.32 for BLI deductions withheld for the period
June 16, 2002 through December 20, 2008.4 It explained that there was no cost for BLI coverage
because appellant’s injury occurred prior to January 1, 1990.
Several years later, OWCP made another BLI refund in the amount of $218.74. In an
October 9, 2014 letter, it explained that it had erroneously deducted BLI premiums for the period
March 20, 2005 through December 20, 2008. OWCP attributed the BLI withholding to a
computer error.
Appellant received the $218.74 BLI refund via direct deposit on
October 24, 2014.
On February 5, 2015 OWCP issued a preliminary determination of overpayment in the
amount of $1,117.74 for the period June 16, 2002 through March 19, 2005. It explained that
appellant was entitled to a $379.32 refund for BLI premiums mistakenly withheld from his
compensation during the period June 16, 2002 through December 20, 2008. However, OWCP
claimed to have made five separate and additional BLI refunds to appellant totaling $1,497.06,
which resulted in an overpayment of $1,117.74. It also made a preliminary finding that appellant
was without fault in creating the overpayment.
On February 16, 2015 appellant acknowledged having recently received a refund in the
amount of $218.74, but claimed to have been unaware of the other reported payments.
By decision dated May 8, 2015, OWCP finalized its preliminary overpayment
determination and informed appellant that it could not consider a waiver of recovery because he
had not submitted a Form OWCP-20. Also, it advised appellant that it would deduct the
$1,117.74 overpayment from future compensation payments.5
LEGAL PRECEDENT -- ISSUE 1
If an employee was enrolled in a Federal Employees’ Health Benefit Plan and/or Federal
Employees’ Group Life Insurance plan at the time he became eligible to receive wage-loss
3

The record indicates that, beginning June 16, 2002, the BLI premiums were $4.34 per 28-day periodic payment
cycle. Beginning January 22, 2006, the BLI premium increased to $4.50 per 28-day cycle. OWCP continued to
deduct BLI premiums through December 20, 2008.
4

OWCP calculated the refund by multiplying the number of 28-day periodic payment cycles (June 16, 2002
through December 20, 2008) by the corresponding BLI premiums. See supra note 3.
5

The May 8, 2015 decision did not indicate an amount to be withheld, however, beginning May 30, 2015, OWCP
deducted $111.00 from appellant’s 28-day periodic roll payments.

2

compensation, deductions for health benefits insurance and/or life insurance premiums will be
withheld from the employee’s compensation benefits.6 Premiums for basic life insurance and/or
optional life insurance are withheld until the injured employee reaches age 65.7 There is no
charge for BLI coverage in cases with a date of injury prior to January 1, 1990.8
ANALYSIS -- ISSUE 1
The record indicates that OWCP mistakenly withheld BLI premiums for the period
June 16, 2002 through December 20, 2008. In November 2009 it refunded $379.32 to appellant
to restore the erroneous deductions. In October 2014, OWCP made another “BLI adjustment” of
$218.74 for the period March 20, 2005 through December 20, 2008. This second payment
duplicated part of the November 2009 BLI refund and, therefore, created an overpayment of
($218.74) for the period March 20, 2005 through December 20, 2008.
Aside from the overpayment identified in the proceeding paragraphs, OWCP sought to
recover three additional payments also made in October 2014 totaling $899.00. However, it had
not disbursed these funds to appellant. The record indicates that the payments ($611.00,
$169.20, and $118.80) went to other individuals unrelated to this claim. Accordingly, the Board
finds the May 8, 2015 decision is modified to reflect only the overpayment of $218.74 for the
period March 20, 2005 through December 20, 2008.
LEGAL PRECEDENT -- ISSUE 2
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of FECA or would be against equity and good conscience.9 Recovery of an overpayment will
defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
his current income, including compensation benefits, to meet current ordinary and necessary
living expenses, and the beneficiary’s assets do not exceed a specified amount as determined by
OWCP.10 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.15 (February 2013).

7

Id. at Chapter 2.901.15c(1) and (2).

8

Id. at Chapter 2.901.15c(1).

9

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

10

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).

3

notice that such payments would be made, relinquished a valuable right or changed his position
for the worse.11
The individual who received the overpayment is responsible for providing information
about income, expenses, and assets as specified by OWCP.12 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted.13 The information is
also used to determine an appropriate repayment schedule, if necessary.14 Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.15
ANALYSIS -- ISSUE 2
OWCP determined that appellant was without fault in creating the overpayment, a
finding the Board will not disturb. Although he was without fault and requested waiver of
recovery, appellant did not submit an overpayment recovery questionnaire as instructed. The
requested information is necessary to determine whether waiver of recovery is appropriate. In
the absence of such information, OWCP was not in a position to consider a waiver of recovery.
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.16
ANALYSIS -- ISSUE 3
OWCP advised appellant that it would deduct the overpayment from future compensation
payments. Although the May 8, 2015 decision did not specify the amount to be deducted, the
record indicates that OWCP began deducting $111.00 every 28 days. The Board finds that
OWCP’s decision to deduct $111.00 every 28 days is appropriate and further notes that the
$218.74 overpayment has been repaid in full.
CONCLUSION
The Boards finds that appellant received an overpayment of $218.74 for the period
March 20, 2005 through December 20, 2008. OWCP’s May 8, 2015 decision shall be modified
to reflect the above-noted finding. The Board further finds that OWCP properly denied waiver
11

Id. at § 10.437(a), (b).

12

Id. at § 10.438(a).

13

Id.

14

Id.

15

Id. at § 10.438(b).

16

Id. at § 10.441(a).

4

of recovery of the overpayment, and reasonably withheld $111.00 from appellant’s continuing
compensation.17
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2015 decision of the Office of Workers’
Compensation Programs is affirmed as modified.
Issued: October 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Between May 30 and August 22, 2015, OWCP deducted a total of $444.00 from appellant’s continuing
compensation, which exceeds the amount of the overpayment. Accordingly, appellant is entitled to a refund of all
deductions in excess of the $218.74 overpayment.

5

